Citation Nr: 1227743	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-44 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1948 to February 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  He also requested, and was granted, a 60 day abeyance period for the submission of additional evidence.  In March 2011 the Board remanded these matters for additional development.  His claims file is now in the jurisdiction of the Chicago, Illinois RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  

The Veteran submitted additional evidence to the Board that was received in January 2011, June 2011 and May 2012.  In a June 2012 letter, the Board advised the Veteran and his representative that the May 2012 evidence had not been previously considered by the RO, he had the right to have them review it before the Board did, or he could waive his right to an initial AOJ review.  In July 2012, the Veteran advised the Board that he was not waiving his procedural right to RO initial consideration of his additional submissions, i.e., to remand his case to the RO for initial review of the additional evidence submitted.  As such evidence is pertinent to his claims, has not been considered by the RO, and the Veteran specifically did not waive initial AOJ consideration of this evidence, a remand for such action is necessary.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should review all additional evidence submitted by the Veteran (and not previously considered by the RO), and then readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

